Reasons for Allowance
Claims 1-15 are allowed.
The limitations that are the basis for the allowance appear in claim 1, a process comprising subjecting a nitrile rubber in solution to hydrogenation in the presence of at least one catalyst system comprising the components (A) a Ru-NHC catalyst of general formula (I) Ru(CO)(H)(X1)(L1)(L2) where at least one of L1 and L2 is a N-heterocyclic carbene ligand and (b) a hydrogenation enhancer selected from the group consisting of CaCl2, citric acid, tetrafluoroboric acid diethyl ether, ascorbic acid, and trichlorophenylsilane.
Relevant prior art includes Rempel (US 5,208,296), Obrecht (US 7,737,233), Liu (US 2015/0119530), and Wei (US 2016/0122376).
Rempel teaches the hydrogenation of nitrile rubber using a ruthenium catalyst where during hydrogenation, an acid additive, including ascorbic acid, can be added. The process of Rempel falls outside the scope of the instant claims because Rempel fails to teach a catalyst having at least one N-heterocyclic carbene ligand. The field of catalysts is unpredictable and changing the catalyst would not lead one of ordinary skill in the art to predict a similar result.
Obrecht teaches using calcium chloride in the presence of a ruthenium catalyst for the metathesis of rubbers. Obrecht fails to teach the claimed Ru-NHC catalyst and Obrecht fails to teach that the calcium chloride is present in a hydrogenation subsequent to the metathesis reaction.
Liu teaches the hydrogenation of nitrile rubbers with ruthenium complexes which include the claimed Ru-NHC catalyst of general formula (I). Liu fails to teach the presence of the claimed hydrogenation enhancer.
Wei teaches the rubber compounds which are polymerized in the presence of ascorbic acid and which are coagulated in the presence of calcium chloride. Wei fails to teach the hydrogenation occurs in the presence of the claimed hydrogenation enhancers as polymerization and coagulation fall outside the scope of the claimed hydrogenation. Additionally, Wei fails to teach the claimed Ru-NHC catalyst of general formula (I).
Because the limitations of claim 1 are not found in the prior art, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764